Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-17 and 19-22 are pending, claims 7 and 18 having been cancelled and claims 19-22 having been newly added.  Applicant’s response dated October 29, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed January 8, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  No concise explanation of the relevance of the Chinese Office Action or an English translation of the Chinese Office Action has been provided.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO2014/071981A to Pers et al.
Pers is discussed in the previous Office Action dated August 10, 2020.  Applicant’s arguments filed October 29, 2020 is acknowledged and found persuasive.  Pers discloses comparing the measured average value with a threshold value to determine whether the filter is clogged.  Pers does not explicitly disclose that a first set of measured values is averaged to create a first average and said first average is compared with a second set of measured values that are averaged to create a second average and that a 
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-6, 8-17 and 19-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714